Oo ODO sS DWN AW BP WD KN

DO NO NO NO NO BD DN BR DR wm om ph hehe ket
oo SN DBD WN BF WD! YY Ke DOD OF NY DO HW BR WD PH KS OO

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 1 of 14

Mark Mausert

NV Bar No. 2398

729 Evans Avenue

Reno, NV 89512

(775) 786-5477

Fax (775) 786-9658
mark@markmausertlaw.com

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF NEVADA

STEPHANIE SHARP, CYNTHIA Case No.:
MARTINEZ, PATRICIA SPEIGHT,

LAURA VIRAMONTES GARCIA,

REBECCA GAROUTTE & ANTHONY

BAKER,
Plaintiffs,
VS. COMPLAINT AND JURY
DEMAND AND COLLECTIVE
S&S ACTIVEWEAR, L.L.C. ACTION ALLEGATION
COMPLAINT
Defendant.

/

 

COME NOW plaintiffs, through counsel, and hereby complain of defendant as follows:
Jurisdiction, Venue & Jury Demand

1. Five of the named plaintiffs are adult women and one is an adult man who, while
employed by defendant in northern Nevada, resided in northern Nevada. All, or almost all,
acts, statements and omissions herein alleged occurred in northern Nevada. All plaintiffs
timely filed administrative complaints, and then Charges of Discrimination with the Nevada
Equal Rights Commission. Plaintiffs participated in good faith and attempted to facilitate a
negotiated resolution of their complaints by, for instance, providing defendant with sworn
statements of witnesses and an electronic recording of sexually abusive and misogynistic music
which was played openly and loudly at the large warehouse defendant maintains and operates,

and where at plaintiff were employed, and which is located in northern Nevada. Attempts at

Page 1

 
oO Oo SN WB Nn FP WD KN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 2 of 14

achieving a negotiated resolution were not successful. Plaintiffs exhausted the administrative
procedure in good faith. Plaintiffs requested and received “Notice[s] of Right to Sue” from the
Equal Employment Opportunity Commission. Copies of the sworn statements plaintiffs
obtained, and provided to the Nevada Equal Rights Commission, and copies of the Notices of
Right to Sue plaintiffs obtained accompanying this Complaint and Jury Demand and are
incorporated herein. Plaintiffs hereby request a jury trial relative to all issues so triable.
Plaintiffs intend to move for class certification and wish to place defendant on notice at an
early stage — hence the manner in which this case is entitled.

2. Defendant employed approximately two hundred and fifty to three hundred persons
at the subject facility, which is quite large, i.e., totaling in excess of approximately 700,000
square feet. The gender mix, i.e., the ratio of women to men was roughly equivalent.
Defendant allowed sexually abusive and misogynistic “music” to be routinely played from
various locations throughout this large facility, i.e., from approximately five different electronic
speakers. The electronic speakers tended to be powerful and of good quality. Accordingly, the
lyrics of the various songs could be clearly heard from a considerable distance, e.g., from
several hundred feet. That is, because of the background noise of the warehouse, the music
was played very loudly, so as to enable it being heard over the background noise. Defendant
allowed various employees and managers to stream the music into the speakers for a protracted
period, i.e., from shortly after defendant began operating the facility until the late winter or
early spring of 2020 — at which time defendant became aware some of the named plaintiffs had
retained counsel and intended to initiate this lawsuit. Plaintiffs became familiar with the
sentiments of a large number of their co-employees regarding the rap music. Many of those co-
employees, especially women, expressed their feelings and perceptions — to the effect the music
was offensive and degrading to women. The rate of employee turnover at this recently opened
warehouse, during the time plaintiffs were employed, was high. Accordingly, there is a pool of

potential women plaintiffs which probably totals in excess of at least 200 persons, i.e., a pool

Page 2

 
Oo Oo SYD DB WN BP DH HNO —&

NO po NO NO NO KN RO RR iw iw eked
Oo SN WBN OH F&F WD NO FH DO SC I HDB Ww BP WH PO ww CO

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 3 of 14

of female potential plaintiffs who probably were offended by the misogynistic and sexually
abusive music, and related conduct. Further, a number of men who were employed were
offended by the music and related conduct “because of sex”. And, as with plaintiff Anthony
Baker, a number of men were offended both by the music and related conduct — and by their
inability to protect their female co-workers therefrom. That is, they were offended “because of
sex” as defined by Title VII of the 1964 Civil Rights Act.

3. Persons who have not timely filed administrative complaints with either the Nevada
Equal Rights Commission or the Equal Employment Opportunity Commission should be
permitted to intervene (or “piggyback”) as class members per the “single-filing” rule, once
class certification is granted. See, e.g., Arizona v. The Geo Group, 816 F.3d 1189 (9" Cir.
2016).

4. Defendant S & S Activewear is a corporation, limited liability company, partnership
or some other legal entity which maintains and operates a large warehouse, at which plaintiffs
were employed, in Washoe County, State of Nevada and on the premises of which all, or
almost all, acts, statements and omissions herein alleged occurred. At all times herein
mentioned defendant employed at least fifteen (15) persons for at least twenty weeks per year.
In fact, during all relevant times, defendant employed in excess of 500 persons throughout the
entire year, as well as several preceding years.

5. This Court has subject matter jurisdiction over this case per 28 U.S.C. 1343. The
Court has subject matter jurisdiction because five plaintiffs are women, and one is a man, who
were offended and humiliated as the result of a sexually hostile work environment created
and/or maintained by defendant. Likewise any other class members will assert similar or
identical claims. A hypothetical reasonable person, man or woman, could easily have been
offended by the sexual and misogynistic hostility which defendant permitted to exist and
permeate its work environment. Injunctive and/or declaratory relief are sought pursuant to 28

U.S.C. sections 2201 and 2202.

Page 3

 
So OF SI HD HN FB WD HO =

NO NO NO KN VY NO KN DD mm met ee
Oo SN DH WA FF WD NO FR OD OO CO ND HDR WN BP WD HPO *& OC

 

Case 3:20-cv-00654-MMD-CLB Document 1 Filed 11/23/20 Page 4 of 14

6. This Court has venue re this action pursuant to 42 U.S.C. 2000e-5(f)(3) because all,
or almost all of the actions, statements and omissions which form the basis for this lawsuit
occurred in northern Nevada, i.e., in the geographical area of this judicial District.

First Cause of Action
(Sexual Harassment)

7. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 6, inclusive, as
well as all other paragraphs herein, as though the same were fully stated.

8. Plaintiffs were employed by defendant in non-managerial positions. Any
supervisory tasks and/or authority which any plaintiffs may have had or exercised were fairly
insignificant. That is, none of the plaintiffs were designated as a “Manager”, or functioned as
such. Throughout much, or in most instances, all, of their tenures plaintiffs were subject to
sexual and/or gender harassment “because of sex”, a prohibited by 42 U.S.C. sec. 2000e, et seq.
Plaintiffs’ work environment was rendered hostile and offensive primarily by repeated and
prolonged exposure to sexually foul and abusive music, i.e., “hiphop” or “rap” music.
Defendant permitted a number of its employees and managers to routinely and loudly play this
music in its work environment. The subject work environment is large, i.e., totaling
approximately in excess of 700,000 square feet. With the normal daily background music
sound from a particular speaker could not be heard throughout the entirety of this large work
environment. On any given day a number of speakers were used by defendant’s employees
and/or managers to stream music from various locations into the work environment. That is,
defendant’s employees and manager would use “Blue Tooth” to stream music from commercial
sources into electronic speakers. The music of which plaintiffs complained did not
customarily, or ever, emanate from radio stations regulated by the Federal Communications
Commission (FCC). The offensive music could be heard through much of the workplace, albeit
not the entire workplace. On occasion, various employees placed speakers on a forklift, or

other powered vehicle, and drove about the subject facility, while loudly broadcasting the

Page 4

 
Oo CO SI WB WN BP WD NO &

Oo NYO KN DO DO DP HN KR Dm here epee ek ts
oO SN DN OO ee BD NO Ke ODO OO CO NIN HDR WH BP wD HO KH OC

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 5 of 14

offensive music via a speaker which had been placed on the vehicle. Male employees openly
shared pornographic videos, using their cellular telephones. Male employees, including some
supervisors, openly made sexual hand gestures, or gestures with their bodies, e.g., pantomiming
sexual intercourse. Male employees were treated in a preferential manner relative to female
employees. Sexual remarks such as “I would hit that”, were openly made by various male
employees. Male employees were allowed to yell obscenities and to subject female employees,
especially those who complained of sexual harassment, to various forms of retaliatory hostility.
In appropriate remarks and inquiries were made by various male employees regarding the
sexual orientation of at least one of the plaintiffs.

9. Defendant disseminated a written policy and made various formulaic statements
which purported to prohibit its employees from sexual harassment and/or sexual hostility, such
as sexually foul music, but routinely allowed conduct to occur which directly flouted its written
and verbal promises to employees, to the effect they would be protected from sexual hostility.
The content of the “music” which defendant routinely allowed to be loudly played at various
locations throughout its hostility was incredibly foul and offensive. For instance, women were
routinely referred to as “hos” (slang for “whore”), bitches and “cts”. Songs such as “Stand”,
by Eminem, were loudly played. That particular song touts the act of forcibly placing a
pregnant woman in the trunk of a vehicle and then driving the vehicle into a river or other body
of water, for the purpose of drowning her. The songs contained extraordinarily graphic and
sexually foul content. For example, one of the songs routinely played was “Blowjob Betty”, a
song by “Too Short”. That song references and glorifies prostitution, and concerns a prostitute
who dies because of swallowing semen into her windpipe. In addition to allowing these foul
sexual, violent and misogynistic works to be routinely and loudly played throughout its facility,
defendant allowed various male employees, and even managers, to sing along and to
accompany their singing with various sexual gestures, e.g., grabbing their clothed genitals,

while looking directly at various women employees. In short, in addition to repeatedly and

Page 5

 
So Oo NIN DH NH FBP WD HO &

Bo NO KN NY NY NYO RN NR RD mm heehee
oo 4S DB MH FF WD NY &—& DBD OO DW DY DB NW BR WH NYO KB |

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 6 of 14

forcefully repudiating the written policy which defendant purportedly maintained in place, and
which it promised it would enforce, the act, or omission, of allowing violently misogynistic and
graphically sexually abusive material to be loudly and regularly broadcast throughout its
facility actively successfully encouraged other acts and statements of a sexually abusive and/or
misogynistic character. By allowing obscene rap music to be routinely and frequently
broadcast, defendant S & S Activewear guaranteed its work environment would be offensive
“because of sex”, especially re the average hypothetical woman, and relative to most of its
women employees. And, a number of men were offended by the manner in which the music
portrayed men, and their relationships with women — as well by the fact they could not protect
women from being openly abused on a daily basis. Plaintiffs themselves were offended by the
music and by various sexually-based statements and actions of their co-employees, often
performed in sync with or in conjunction with the music.

10. Defendant received notice on a daily, or almost daily basis, of the fact misogynistic
and/or sexually offensive music was being openly played in its work environment. Defendant
received such notice by virtue of the music itself. That is, on a daily basis, defendant had a
number of managers present in the subject workplace and those managers, including high-level
managers, could hear the lyrics of the music, which most often used the English language as a
venue for communication. That is, defendant’s managers knew, and had to have known, songs
with obscene and otherwise very sexually offensive and misogynistic lyrics were being loudly
and frequently broadcast in defendant’s work environment. Furthermore, defendant received a
number of complaints, including from some of the named plaintiffs, as well as from various
other employees, mostly women, to the effect the music was offensive “because of sex”, i.e.,
because of the obscene and sexually offensive and misogynistic character of the music.
Defendant sometimes responded to such complaints by noting the music motivated employees.
Defendant failed to take meaningful and consistent action to halt the music, and otherwise

fulfill its promise of a work environment free of sexual hostility, until it learned some of the

Page 6

 
Oo CO “ss HD WN FS WD NO

NO NO DN DO NO NYO NO DN DR ow wm meet
ao 4 HD HN FSP WwW HO | CD ODO CO IJ HD WA BP WH PPO KY |

 

Case 3:20-cv-00654-MMD-CLB Document 1 Filed 11/23/20 Page 7 of 14

plaintiffs had retained an attorney and intended to proceed against defendant legally, based on
the fact obscene, sexually offensive and misogynistic music had been played in its work
environment loudly and on a frequent basis, for almost two years. Part and parcel of the
hostility plaintiffs and potential collective action members experienced was defendant’s
repeated and protracted refusals to investigate and remedy the playing of rap music in its work
environment. For instance, notwithstanding its managers having fielded many complaints by
employees as to the misogynistic and sexually offensive character of the music, defendant
trivialized those complaints, and the foreseeable effects of playing such music. Defendant
failed to timely investigate, even though a number of employees complained and/quit and
informed defendant they were quitting because of the prevalence of the foul rap music and
various other forms of sexual harassment.

11. Asa direct and proximate result of being subject to a sexually hostile work
environment, plaintiffs suffered emotional distress, loss of enjoyment of life, fear, anger,
humiliation, loss of sleep and anxiety. It has been necessary for plaintiffs to incur costs and
retain counsel to attempt to vindicate their right to a workplace free from sexual hostility,
gender-based hostility and retaliatory hostility.

Second Cause of Action
Collective Action Allegations

12. Plaintiffs and prospective Collection Action Members re-allege and incorporate the
allegations stated in paragraphs 1 through 11, inclusive, as well as the allegations in all other
paragraphs herein.

13. Plaintiffs bring this collective action for injunctive, declaratory and monetary
relief pursuant to 29 U.S.C. sec. 216(b) on behalf of the following Collective Action:

All persons who worked at the subject facility, i.e., the large warehouse in which

plaintiffs worked, who were offended by “rap” or “hiphop” music, i.e., music which

referenced women with pejorative terms and/or described acts of violence and sex
with or directed at women, to a degree the terms and conditions of their work

environment were adversely and materially altered, i-e., they experienced a sexually
hostile work environment. This class also includes men, who were offended by the

Page 7

 
Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 8 of 14

1 manner in which men were portrayed, as well as being offended by the manner in which
women were portrayed, and by their inability to protect their female co-workers from
2 daily sexual harassment. This class includes all persons, described above, who worked
at the subject facility during any period from approximately six weeks after it opened,
3 until the end of March, 2020. That is, a period of slightly less than 2 years.
4 14. S & S Activewear has engaged in systemic sexual harassment against the
5 | Class/Collective members. S & S Activewear, despite being on notice of the character of the
6 || offensive music via the circumstance the music was loudly, clearly and frequently played in its
7 | work environment, in the presence of many managerial level employees and the fact a number
8 || of employees complained of the misogynistic and sexually abusive character of the music,
9 | allowed such to be played for almost two years — until it became aware of an impending
10 || lawsuit.
11 15. S&S Activewear disregarded the sexual harassment prevention policy which it
12 || promised its employees would protect them from sexual hostility. S & S Activewear flouted
13 || federal law, i.e., 42 U.S.C. 2000e, et seq., aka Title VII, by routinely subjecting every person in
14 || its work environment who was offended by sexually offensive and misogynistic music to such
15 |} music.
16 16. Plaintiffs seek to be appointed as representatives of the Collective Action.
17 17. There are many similarly situated Collective Action Members, i.e., certainly in
18 || excess of one hundred, and perhaps in excess of three hundred, who would benefit from the
19 || issuance of a court-supervised notice of the present lawsuit and the opportunity to join the
20 || present lawsuit. Notice should be sent to the Collection Action Members pursuant to 29 U.S.C.
21 sec. 216(b).
22 18. Questions of law and fact common to plaintiffs and Collective Action Members
23 | include, but are not limited to, the following:
24 a. How often was sexually abusive/misogynistic rap music played and over what period
25 of time?
26 b. Which employees worked in areas where at they could hear the music?
27 c. [fan employee did not work in an area where at the music could regularly be heard,
28 || how often did the employee have to travel through areas in which the music could be heard?
Page 8

 

 
So Oo SN DH NO Re WD YO om

NO NO NO NO KN DD DN DD Dw meet
ao SN DN WH FF WY NY KH DGD OO DOD I DR A BR |D PHO eS CO

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 9 of 14

d. Which songs were most frequently played?

e. Which managerial employees actually arranged to have sexually

abusive/misogynistic rap music played, e.g., by streaming such from their I-phones to speakers

located in defendant’s workplace?

f. Which of defendant’s Managers were aware the music was being played?

g. Which employees complained of the sexually abusive/misogynistic rap music; which

Managers fielded the complaints; and how did defendant respond to the complaints?
h. How did defendant respond to the playing of the music in its facility?

i. Whether defendant had a policy which purported to prohibit the playing of
sexually offensive/misogynistic rap music?

j. Did defendant enforce its policy via, for instance, conducting an investigation into
who was responsible for playing such music, and then implementing discipline
relative to those persons?

k. Should defendant be accorded immunity based upon the existence of a written

sexual harassment policy and the manner in which it enforced, or did not enforce, that

policy?

19. Plaintiffs bring this action as a class action re the persons described above in

paragraph #13 for injunctive, declaratory and monetary relief pursuant to Federal Rule of Civil

Procedure (FRCP) 23(a), (b)(2), (b)(3) and c)(4) of the FRCP for violations of Title VII of the

1964 Civil Rights Act.

20. Plaintiffs are members of the Class they seek to represent.

21. This action is properly maintained as a class action. The Class satisfies all the
requirements of FRCP 23 for maintaining a class action.

22. Ascertainability. The potential members of the Class are known to S & S

Activewear, i.c., defendant’s business records memorialize the names, job titles, dates of

employment, various data by which potential members may be located and identified, and last

known addresses and telephone numbers.

23. Numerosity. The Class is so numerous that joinder of all members is

Page 9

 
Oo CO SN DR WN BR DN me

NO NO NYO NO VY YY BR DR RO weet
Oo SI DN WO BP DBD NY KH CO OO CO NHN HR HH BR WD BD SF OC}

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 10 of 14

impracticable and the disposition of their claims in a class action will provide substantial
benefits to the parties and the Court. There are at least 150 members of the Class, and probably
more.

24, Existence and predominance of common questions of law or fact. There are
questions of law or fact that are common to the Class. These common questions predominate
over questions affecting individual Class Members. See above, i.e., paragraph #18. The
primary questions which affect only individual class members involve questions whether a
particular Class Member was subject to retaliation for having opposed the playing of sexually
abusive/misogynistic music. However, even with regard to questions/issues of retaliation,
common questions of law and fact will predominate, e.g., what policy did defendant maintain
and enforce regarding complaints of sexual harassment and/or a sexually hostile work
environment?; did defendant routinely conduct thorough investigations regarding complaints
of sexual harassment and/or a sexually hostile work environment?; did defendant perceive
complaints regarding the rap music as constituting complaints of a sexually hostile work
environment and/or sexual harassment?; and, did defendant factor the adverse effects of
sexually abusive/misogynistic rap music when making employment decisions, e.g., decisions
whether to discipline and/or terminate a particular employee?

25. Typicality. Plaintiffs’ primary claims, i.e., of a sexually hostile work environment,
are typical of those of the Class Members because they were subject to the same employment
practice, i.e., allowing sexually abusive/misogynistic rap music to be disseminated through the
workplace via approximately five high-powered speakers. Defendant does not possess any
defenses which are unique to the plaintiffs re their primary cause of action.

26. Adequacy of representation. Plaintiffs will fairly and adequately protect the
interests of the Class and have no interests adverse or antagonistic to the interests of the other
members of the Class. Plaintiffs have retained competent counsel who are experienced in
sexual harassment cases. Counsel will associate with another attorney or attorneys who are
experienced in litigating class action cases.

27. Superiority. A class action is superior to other methods for the fair and efficient

Page 10

 
oOo CO SN DN ON Be YD) NO

BO BN BPO BD KR BD RQ RD RQ wm ph tm mek emt
oo NAN WB OO FF WD NO — COT OO OC I DB A BP WD NO KS OO

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 11 of 14

adjudication of the claims asserted herein. A class action will permit the large number of
similarly situated persons to prosecute their common claims in a single lawsuit and in a single
forum simultaneously and efficiently, without duplication of time, effort and expense which
would attend the prosecution of multiple individual actions. Further, the prosecution of a class
action will be consistent with the legislative goals underlying Title VII and will allow all
potential plaintiffs who were offended by the rap music an opportunity to seek legal redress.

Class action is appropriate because S & S Activewear violated the rights of its
employees on a wholesale basis, i.e., it allowed its work environment to be polluted with
obscene and violently misogynistic rap music openly, for almost two years. S & S Activewear,
when confronted with its misconduct, denied it allowed such music to be played. S & S
Activewear has no legitimate rejoinder for the witnesses who have come forward, or for
instance, for the electronic recording of the music being openly played, while employees work
in anormal manner. Class certification is appropriate because common questions of law and
fact predominate over any questions affecting individual member and because a class action is
a superior method for resolving the disputes presented by this case.

Third Cause of Action
(Retaliation/Plaintiff Sharp)

28. The plaintiffs hereby incorporate the allegations of paragraphs 1 through 27,
inclusive, as well as all other allegations herein, as though the same were alleged herein.
Plaintiff Sharp is bringing this Third Cause of Action.

29. Plaintiff Stephanie Sharp commenced working for defendant on or about
December 11, 2018. She was constructively/wrongfully discharged on or about August 1,
2019. Plaintiff Sharp complained to defendant’s Human Resources Manager, Mr. David Zink,
of the sexually graphic, abusive and misogynistic music. Human Resources Manager Zink
responded by telling plaintiff she should attempt to ignore the music. Plaintiff Sharp
subsequently complained about sexual by Supervisor Dean Anderson. After she did so,
Supervisor Anderson morphed intrinsically sexual harassment into excess scrutiny, i.e.,

retaliatory harassment, which is a form of sexual harassment. In May, 2019, plaintiff once

Page 11

 
So SS SN WB WN BP |] NO

NO BP BRO DO DQ KN RD BR RD mm ptf keh peek
SoS SNS HN ON FP WD YO | DCD OO fH ~s HDR AD BP WD] HNO eH CO

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 12 of 14

again complained of the sexual hostility in her work environment, including the abusive music.
She was once again instructed by defendant to attempt to ignore the music.

30. A reasonable woman, similarly situated to plaintiff Sharp would have found the
work environment to be intolerable. Plaintiff did so experience the work environment and was
wrongfully and constructively discharged on or about August 1, 2019. A constructive
discharge is a recognized form of retaliation per Title VII.

31. Plaintiff subsequently applied for unemployment benefits and her application was
denied. Plaintiff appealed. At the telephonic unemployment appeal hearing defendant
appeared, i.e., Human Resources Manager Zink appeared and lied to the Hearing Officer. That
is, Mr. Zink told the Hearing Office sexually graphic and misogynistic music had not been
played in plaintiff's workplace. Based in material part on Human Resources Manager Zink’s
lies, the denial of unemployment benefits was affirmed. Defendant’s lies, which caused
plaintiff to be denied benefits, constitute retaliation.

32. As a direct and proximate result of being subject to retaliation plaintiff was injured
as described herein. Further, plaintiff Sharp sustained economic damages.

Fourth Cause of Action
(Retaliation/Plaintiff Speight)

33. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 32, inclusive,
as well as the allegations of all other paragraphs stated herein. Plaintiff Speight is bringing this
cause of action.

34. Plaintiff Speight commenced working for defendant on or about November 15,
2018, and was constructively and wrongfully discharged on or about May 30, 2019.
Throughout almost the entirety of her employment Ms. Speight was subject to sexually graphic
and misogynistic music on a regular basis. She complained on a number of occasions to
defendant’s Human Resources Manager, David Zink, of the music, but defendant failed to
implement any timely remedial action, or to conduct a reasonable investigation. Plaintiff
Speight witnessed a number of instances of sexually inappropriate conduct and statements,

which occurred on the premises, as alleged herein.

Page 12

 
So CO “sD WN BP WD NO eS

No DO KN KN DY DY RO RN Rm i mth ph ek eet
oo s4ny BH ON FP WD HNO FK& DT Oo FH ss HD nH BP WD] PO KK O

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 13 of 14

35. A reasonable woman, similarly situated to plaintiff Speight, would have found the
work environment to be intolerable, as plaintiff Speight did so experience the work
environment.

36. As a direct and proximate result of being subject to a constructive/wrongful
discharge, plaintiff Speight was injured and damaged as described herein and further, suffered

economic damages.

WHEREFORE, plaintiff requests the following relief:

1. For awards of compensatory damages;

2. For awards of punitive damages sufficient to punish and deter defendant from
engaging in similar conduct,

3 For awards of special or actual economic damages relative to those plaintiffs who
have sustained such damages and pray for such, according to proof;

4. For an award of costs and a reasonable attorney’s fee; and

5. For injunctive relief to compel defendant to adopt and actually enforce a reasonable
policy against sexual harassment and/or retaliation, and for whatever other relief the Court or
jury may deem just.

DATED this 23 day of November, 2020.

  

 

ark Mausert
NV Bar No. 2398
729 Evans Avenue
Reno, NV 89512
TELEPHONE:(775) 786-5477
FACSIMILE: (775) 786-9658
Attorney for Plaintiffs

Page 13

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00654-MMD-CLB Document1 Filed 11/23/20 Page 14 of 14

INDEX OF EXHIBITS

Stephanie Sharp Notice of Right to Sue......0 00.00. cc ccc ecc ccc eccetcceetseccecerececeeeevevseeeseExhibit 1

Laura Viramontes Garcia Notice of Right to Sue.....0..00. 00. .ccccccceceeccceccuceuccucccsseees Exhibit 2
Anthony Baker Notice of Right to Sue....... 00.000 0cc cee ceccceccecceeceusececeuseececceueueees Exhibit 3
Patricia Speight Notice of Right to Sue.........0. 0000 occceccecceeccecceceeeccucceueececcuseecense Exhibit 4
Rebecca Garoutte Notice of Right to Sue.....0..0. 0c cee ceccescceeceeceuccecceusececeeseueeens Exhibit 5
Cynthia Martinez Notice of Right to Sue..... 00.00. cccccccccecceeccuceecceuceucecuceuececeeneesas Exhibit 6
Rex Bernat Declaration....0..0. 00.00. ce cece cece cece eecuesteeceuceeceesaeteseussusencercennns Exhibit 7:
Josh Peaslee Declaration.............0..0.ccceceececceecateceeceeees bees e bet ee ede eeeeeeeeeneeneen eens Exhibit 8
Miguel Angel Ramirez Puentes Declaration........0.0.0000..0cccccceceecceceuececceuscusserceues Exhibit 9
Anthony Baker Declaration.......0..00. 00.00. ccccccceccssecceucueeceeceneeustevecustuecersereeens Exhibit 10
Matthew Wilson Declaration. .......0.....cccccecceceeccssecuccececeueeuceuseuceneereeesuseccuses Exhibit 11
Jerome Santiago Declaration... 0.0.0.0... ccc ce ccc ccc eesceececceceeceuceeeereaeeateceneeeeenens Exhibit 12

PLEADING TITLE - 1

 
